UN|TED STATES DlSTR|CT COURT

MlDDLE DISTR|CT OF LOU|S|ANA
SHAWN BURT|S (#532364) CiViL ACT|ON
VERSUS

17»426-SDD-RLB

DARRYL VANNOY, ET AL.

RQ|=|NG AND JUDGNI§ET OF D|SM|SSAI=

The Court, after carefully considering the Petiti'on,1 the record, the law applicable
to this action, and the Repon‘ and l~'<’ecommrencitation2 of United States N|agistrate Judge
Riohard L. Bourgeois, Jr. dated January 2, 2019, to which no objection has been filed,
hereby approves the Re,oon‘ and Recomrnendatr`on of the Magistrate Judge and adopts it
as the Court’s opinion herein.

ACCORD|NGLY, the Petitioner's application for habeas corpus is denied, with
prejudioe, as untimelyl lt is further ordered that, in the event that the Petitioner seeks to
pursue an appeall a certificate of appealability is hereby denied

For the above reasons, this matter is hereby dismissed in its entirety

Signed in Baton Rouge, Louisiana on Janua;y 29. 2019.

Q%LZ£@/ /Q/(ZJQL

CH|EF JUD SHELLY D. DlCK
UN|TED S ES DlSTR|CT COURT
IV||DDLE DlSTRlCT OF LOU|S|ANA

 

‘ Rec. Doc. 1.
2 Rec. Doc. 10_

